

116 HRES 981 RH: Providing for consideration of the Senate amendments to the bill (H.R. 6172) to amend the Foreign Intelligence Surveillance Act of 1978 to prohibit the production of certain business records, and for other purposes.
U.S. House of Representatives
2020-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IVHouse Calendar No. 80116th CONGRESS2d SessionH. RES. 981[Report No. 116–426]IN THE HOUSE OF REPRESENTATIVESMay 27, 2020Mr. McGovern, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printedRESOLUTIONProviding for consideration of the Senate amendments to the bill (H.R. 6172) to amend the Foreign Intelligence Surveillance Act of 1978 to prohibit the production of certain business records, and for other purposes.That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 6172) to amend the Foreign Intelligence Surveillance Act of 1978 to prohibit the production of certain business records, and for other purposes, with the Senate amendments thereto, and to consider in the House, without intervention of any point of order, a single motion offered by the chair of the Committee on the Judiciary or his designee that the House concur in the Senate amendments. The Senate amendments and the motion shall be considered as read. The motion shall be debatable for one hour equally divided among and controlled by the chair and ranking minority member of the Committee on the Judiciary and the chair and ranking minority member of the Permanent Select Committee on Intelligence. The previous question shall be considered as ordered on the motion to its adoption without intervening motion or demand for division of the question. 2.Any motion pursuant to clause 4 of rule XXII relating to H.R. 6172 may be offered only by the Majority Leader or his designee.3.Notwithstanding the order of the House of May 22, 2020, if a veto message is laid before the House on House Joint Resolution 76, then after the message is read and the objections of the President are spread at large upon the Journal, further consideration of the veto message and the joint resolution shall be postponed until the legislative day of Wednesday, July 1, 2020; and on that legislative day, the House shall proceed to the constitutional question of reconsideration and dispose of such question without intervening motion.May 27, 2020Referred to the House Calendar and ordered to be printed